DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 20 October, 2021, 12 July 2021 and 08 February 2021 is being considered by the examiner.
3.	Claims 1-20 are pending.
4.	Figures 2 and 3 of the application are directly related to the claimed invention.

    PNG
    media_image1.png
    521
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    564
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 8,547,829 B1) in view of Hind (US 2002/0075903 A1).
Shah et al. disclose a data transmission device and a data transmission method comprising:
obtaining, by a first communication device, Q first code block streams, wherein Q is an integer greater than 1, the Q first code block streams are in a one-to-one correspondence with Q downlink ports, the Q downlink port correspond to S code block groups, one downlink port corresponds to one code block group, one code block in the Q first code block streams corresponds to one code block group, and S is an integer not less than Q; and
obtaining, by the first communication device, a to-be-sent second code block stream based on the Q first code block streams, wherein the second code block stream comprises L code block sets, and for each of the S code block groups, and L and K are each a positive integer.
Shah et al. (US 8,547,829 B1) discloses (“a tunnel between the particular access point 120 and the nearest capable access device 135/aggregation device 145, and may create a control tunnel with the nearest capable access device 135/aggregation device 

    PNG
    media_image3.png
    456
    700
    media_image3.png
    Greyscale

Shah et al. disclose a first communication device (135) obtains Q data streams from a one-to-one downlink AGGREGATION DEVICE port 145.  Based on the Q first data streams, the access device 135 to be sent a second data stream to a groups (client 110).  
Shah et al. differs from the claims in that Shah et al. fail to disclose the Q first data streams comprise Q first code block streams.  
Hind, in the same field of invention, disclose ([0014] Accordingly, the invention provides a method and system for encoding and multiplexing source data streams to form an aggregate data stream that is demultiplexed into component data streams using a self-inverting encoding scheme.)
Hind discloses an aggregate device for multiplexing Q code block streams.  An aggregate device obtains the multiplexed Q code block streams and to be sent to 

    PNG
    media_image4.png
    503
    745
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    454
    630
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    449
    674
    media_image6.png
    Greyscale

It would have been obvious to those having ordinary skills before the effective filing date of the claimed invention to combine Shah et al. in view of Hind so to aggregate code streams.

Allowable Subject Matter
7.	Claims 2-8, 10-17and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The prior art made of record and not relied upon is considered pertinent to application disclosure.
	Chen et al. (US 2018/0042003 A1) disclose method for passing the first packet to a second Li PHY processing stage across a split fronthaul interface.

    PNG
    media_image7.png
    578
    882
    media_image7.png
    Greyscale

Ramanathan et al. (US 8,958,337 B1) disclose a scalable method to support multi-device link aggregation.

    PNG
    media_image8.png
    454
    682
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    361
    602
    media_image9.png
    Greyscale

Miclea et al. (US 9,007,941 B1) discloses an access node of a network may receive a message that is destined for a particular address.

    PNG
    media_image10.png
    454
    703
    media_image10.png
    Greyscale

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412